FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30073

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00016-DWM

 v.
                                                 MEMORANDUM*
KIMBERLEY RAE NEWBURY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Kimberley Rae Newbury appeals from the district court’s order granting her

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Newbury’s request for oral
argument is denied.
      Newbury contends that the district court erred by declining to reduce her

sentence further based on the substantial assistance she previously provided and

her post-sentencing rehabilitative efforts. We review for abuse of discretion, see

United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013), and find none. The

court considered Newbury’s arguments in support of a 143-month sentence, as

well as the 18 U.S.C. § 3553(a) sentencing factors, and reasonably concluded that a

156-month sentence was warranted in light of the serious nature of Newbury’s

offense and the amount of drugs involved. See id. at 1159. Contrary to

Newbury’s suggestion, her prior substantial assistance did not require the district

court to grant a greater reduction. See U.S.S.G. § 1B1.10 cmt. n.3 (in a case in

which the defendant provided substantial assistance, the court may impose a

sentence below the amended Guideline range, but it retains the discretion to

determine whether to do so and, if so, to what extent).

      AFFIRMED.




                                          2                                    15-30073